Citation Nr: 0502335	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a lung disorder, 
diagnosed as chronic obstructive pulmonary disease (COPD), 
and claimed as a residual of herbicide exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as nerve damage in the arms and legs 
secondary to shrapnel wounds and/or to herbicide exposure.  

4.  Entitlement to restoration of a 10 percent rating for a 
scar on the right ear, as a residual of a shell fragment 
wound.  

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.  He served in the Republic of Vietnam and was 
awarded the Bronze Star and the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2000 decision of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, an August 2001 Board decision denied 
service connection for a lung disorder, diagnosed as COPD, 
and claimed, at least in part, as secondary to exposure to 
herbicides (Agent Orange) in the military.  That Board 
decision also remanded claims for service connection for an 
acquired psychiatric disorder, inclusive of PTSD, and for 
peripheral neuropathy, claimed as nerve damage in the arms 
and legs secondary to shrapnel wounds and/or herbicide 
exposure.  



The veteran appealed the Board's August 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
And pursuant to a Joint Motion, the Court vacated the Board's 
decision and remanded the case - but only as to the issue of 
entitlement to service connection for a lung disorder, on the 
basis that the Board had not considered possible entitlement 
via direct service connection.  

Thereafter, in April 2003, the Board ordered further 
development and the case was sent to the Board's Evidence 
Development Unit (EDU) for that purpose.  In a subsequent 
December 2003 Board remand it was noted that, in accordance 
with the holding of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), such evidentiary development without 
initial RO consideration of additionally developed evidence 
was statutorily prohibited.  See also VAOPGPREC 1-2003 (May 
21, 2003).  So the Board, in turn, remanded the case to the 
RO in December 2003.

That December 2003 Board remand, however, inadvertently 
failed to address the two claims that earlier had been 
remanded in the August 2001 Board decision, i.e., for service 
connection for PTSD and peripheral neuropathy.  

Additionally, a February 2002 RO rating decision proposed to 
reduce the 10 percent evaluations for three of the veteran's 
four service-connected disabilities.  He was notified by the 
RO in a letter sent on August 24, 2002, of a rating decision 
that month that had reduced the 10 percent evaluation for his 
service-connected scar on the posterior surface of his right 
ear at the junction of the middle and lower 
one-third to the noncompensable (i.e., 0-percent) level.  But 
the RO did not reduce the ratings for his other two 
compensably evaluated service-connected shell fragment wound 
residuals.  The RO also denied his claim for a TDIU.



The veteran submitted a letter in September 2002 wherein he 
disagreed with the August 2002 rating reduction.  

The veteran also more recently submitted another letter in 
March 2003 wherein he disagreed not only with the August 2002 
rating reduction, citing 38 C.F.R. § 3.343 (see also 
38 C.F.R. § 3.344(a) and (c)), but also with the denial of a 
TDIU, stating that he was receiving Social Security 
disability benefits.

Both the September 2002 and March 2003 letters from the 
veteran, when liberally construed, constitute timely notice 
of disagreements (NODs) to the August 2002 rating reduction 
and denial of a TDIU.  38 U.S.C.A. § 7105 (West 2002); see 
also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD need 
only consist of a writing that expresses disagreement with an 
RO decision).  And where, as here, a veteran files NODs and 
the RO has not issued a statement of the case (SOC), the 
claims must be remanded to the RO for issuance of an SOC 
instead of merely referring the claims there.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Hence, the claims for 
restoration of the 10 percent rating for the scar on the 
posterior surface of the right ear and for a TDIU will be 
remanded to the RO for appropriate disposition, including the 
issuance of an SOC and to give the veteran an opportunity to 
perfect a timely appeal to the Board concerning these 
additional claims by submitting a substantive appeal (e.g., a 
VA Form 9 or equivalent statement).  The Board is also 
remanding the claim for service connection for peripheral 
neuropathy of the arms and legs.

This remand development will occur via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part concerning these 
claims.




FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
and participated in combat.

2.  The greater weight of the probative medical evidence of 
record indicates the veteran has PTSD due to traumatic combat 
experiences in the Republic of Vietnam.

3.  The veteran's current lung disorder, inclusive of COPD, 
first manifested many years after his military service and 
any herbicide exposure in service and is not otherwise shown 
to be related to his military service, including any exposure 
to herbicides in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
and (f) (2004).  

2.  A lung disorder, including COPD, was not incurred in or 
aggravated during military service and is not the result of 
in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.309(e) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

In light of the fully favorable outcome concerning the claim 
for service connection for PTSD, there can be no possible 
prejudice to the veteran in going ahead and adjudicating this 
claim - regardless of whether there has been compliance with 
the VCAA.  That is to say, even if there has not been, it is 
merely inconsequential.  The Board has determined that the 
evidence and information currently of record supports a 
complete grant of this benefit.  So no further development is 
needed insofar as this PTSD claim.

And as for the claim for service connection for a lung 
disorder, inclusive of COPD, recently, the Court revisited 
the notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
(withdrawing it's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I)).  The Court addressed both the 
timing and content of these notice requirements.  Id. at 120 
21.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  

As interpreted by VAOGCPREC 7-2004, the Pelegrini II Court 
did not hold that, if this notice was not provided because VA 
had decided a claim before November 9, 2000, the case must be 
returned to the AOJ for the adjudication to start anew as 
though no previous adjudication had occurred.  Id. at 120.  
Rather, the Pelegrini II Court "specifically recognizes that 
where, as here, the notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with [the VCAA 
notification provisions] because an initial AOJ adjudication 
had already occurred."  Pelegrini II, at 120.  Therefore, 
according to GC, the Pelegrini II Court did not hold that VA 
must vitiate all AOJ decisions rendered prior to November 9, 
2000 denying service connection claims that were still 
pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this particular case, the claim stems from a rating action 
in May 2000 that obviously was prior to the enactment of the 
VCAA (which did not occur until November of that year).  So 
express compliance with the holding in Pelegrini II, i.e., 
VCAA notice prior to the initial denial, was impossible.  
Nevertheless, the veteran was provided the required VCAA 
notice by letter of February 2002, which, although after the 
RO's initial denial in May 2000 and even after the 
August 2001 Board decision, still was prior to the Court's 
August 2002 Order.  And the veteran has had several 
opportunities during the many months since to respond to his 
VCAA notice.  Consequently, a remand for this reason is 
unnecessary because any defect with respect to the timing of 
the VCAA notice was mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice could 
not be given prior to the RO's May 2000 adjudication, 
the veteran has now been provided with every opportunity to 
submit evidence and argument in support of the claim, and to 
respond to his VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the Board letter in February 2003, following the Court's 
August 2002 Remand.  

And this all occurred before the December 2003 Board remand 
for evidentiary development.  Moreover, even once his appeal 
arrived at the Board, he had still additional time (90 more 
days) to identify and/or submit additional supporting 
evidence and even beyond that with justification for delay.  
38 C.F.R. § 20.1304.  Therefore, notwithstanding requirements 
of Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  The Board is bound by the precedent opinions 
of VA's General Counsel, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) are on file as 
are numerous private and VA treatment records.  A favorable 
private medical opinion has been submitted with respect to 
the claim for service connection for a lung disorder, to 
include COPD, and the veteran testified in support of his 
claims at the October 2000 RO hearing.  

The Board also notes that the August 2002 Joint Motion for 
Remand did not suggest that there was any outstanding medical 
or other evidence that was needed to comply with the VCAA.  
Nevertheless, the case was remanded in December 2003, 
following which additional private and VA treatment records 
were obtained as well as a VA medical opinion with respect to 
the claim for service connection for a lung disorder, 
inclusive of COPD.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Specifically, the July 2004 
VA Form 646 and the November 2004 Informal Hearing 
Presentation have not suggested that there are any 
outstanding records that should be obtained.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The question of whether there has been compliance with the 
VCAA with respect to the other claims on appeal will be 
addressed when those claims are decided on the merits, after 
the further consideration and development at the RO on 
remand.

Applicable Laws and Regulations

Service connection may be granted for current disability if 
it is the result of a disease contracted or an injury 
sustained while on active duty in the military.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD, 
in particular, requires medical evidence establishing a 
diagnosis in accordance with 38 C.F.R. § 4.125(a) (the 
diagnosis must conform to DSM-IV and be supported by findings 
on examination), credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

If VA determines the veteran engaged in combat and his 
alleged stressor is combat-related, then his lay statements 
and testimony are accepted as conclusive evidence of the 
stressor's incurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible, 
and consistent with the circumstances, conditions or 
hardships of service.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

If, on the other hand, the veteran did not engage in combat 
with the enemy or did engage in combat, but the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is insufficient to establish the occurrence of 
the alleged stressor.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related disorder on the basis 
of lay statements, alone, but do not absolve a claimant from 
demonstrating current disability and a nexus to service, as 
to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
38 U.S.C.A. § 1154(b) does not allow a combat veteran to 
establish service connection with lay testimony alone.  
Rather, the statute relaxes the evidentiary requirements for 
determining what happened during service and is used only to 
provide a factual basis for a determination that a particular 
disease or injury was incurred or aggravated inservice, not 
to link the service problem etiologically to a current 
disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Here, the veteran sustained his service-connected shell 
fragment wounds (SFWs) while in Vietnam - as evidenced by 
his Purple Heart Medal - and he has testified that his 
friends also were wounded and even killed in Vietnam.  So his 
combat stressor must be conceded, particularly when all 
reasonable doubt concerning this is resolved in his favor.  
38 C.F.R. § 3.102.  

To be awarded service connection, though, it still must be 
shown that the veteran actually has PTSD currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of present disability there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (1997).  There also 
must be medical evidence linking his PTSD to his presumed 
credible combat stressor.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Legal Analysis

PTSD

The SMRs are negative for psychiatric disability, but, as 
mentioned, they confirm the veteran sustained shell fragment 
wounds, and indeed he is service connected for scars as 
residuals of multiple shell fragment wounds.  Accordingly, 
his stressor is presumptively verified.  

On VA psychiatric examination in August 1980 the veteran's 
claims file was not available for review and consideration.  
It was believed he had some passive and dependent elements in 
his personality makeup, but complained of mild anxiety, which 
was the final diagnosis.  

On more recent VA psychiatric examination in November 1993 
the veteran's claims file again was not available for review 
and consideration.  He reported that he did not receive any 
mental health treatment, did not take psychotropic 
medication, and believed he did not have any psychiatric 
problems, but he complained of occasional nervousness.  It 
was difficult to elicit from him any specific psychiatric 
symptomatology.  Combat-related nightmares could not be 
elicited from him and he denied frequent intrusive thoughts 
of war.  He also denied having survivor guilt but reported 
that, at times, he thought of the people who had not made it 
back from the war.  The diagnosis was that he did not have a 
psychiatric disorder.  The examiner stated there was not 
enough evidence of anxiety to warrant a diagnosis of an 
anxiety disorder and that the veteran did not demonstrate 
significant symptoms of PTSD.  

In August 1999 Dr. Gregory reported that the veteran had PTSD 
due to his service in Vietnam.  No basis for this diagnosis 
was reported, nor were any findings of an actual clinical 
examination, and the physician did not report treating the 
veteran for psychiatric symptoms or disability.  

On VA psychiatric examination in October 1999 the veteran's 
claims file was reviewed prior to the examination.  He had 
not received any mental health treatment.  He had non-
specific nightmares and intrusive thoughts of the war could 
not be elicited.  He had a startle reaction and did not like 
being around large crowds.  After a mental status evaluation 
the diagnosis was that PTSD was not found.  

In March 2000 Dr. Gregory again stated that the veteran had 
PTSD due to his service in Vietnam - causing anxiety, 
depression, startle reaction, and nightmares.  

At the October 2000 RO hearing the veteran testified that, 
while in Vietnam, he was next to an artillery cannon when an 
accident occurred that injured one service buddy and killed 
another (page 21 of the transcript).  

Outpatient treatment records from the Mainline Health Systems 
reflect treatment of the veteran in 2001 for anxiety.  

On VA psychiatric examination in October 2002 the veteran's 
claims file was reviewed prior to the examination.  He 
reported not receiving any specific psychiatric treatment, 
but reported having nightmares, although he could not 
remember their content.  He had intrusive thoughts of his 
military experiences, particularly concerning injuries to 
himself and others.  He avoided crowds and war movies.  After 
a mental status evaluation the diagnosis was chronic PTSD.  
The examiner opined that there appeared to be a nexus (i.e., 
a link) between the veteran's stressors and his PTSD 
symptoms.  

So, in sum, the veteran's private physician (Dr. Gregory) has 
repeatedly opined that the veteran has PTSD related to his 
combat military service in Vietnam.  But, she has not 
conducted a review of his claims file and the evidence is 
clear that it was not until recently that he began receiving 
treatment for any psychiatric symptoms.  Bear in mind, 
though, treatment for disability is not a prerequisite for 
granting service connection, and this includes service 
connection for PTSD.  The veteran need only show the 
requisite connection between the current diagnosis and his 
military service - and in this specific instance, his combat 
against enemy forces in Vietnam.  And this has been 
accomplished.

There is evidence that the veteran has a personality 
disorder.  Developmental defects, such as personality 
disorders that are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, are not diseases 
or injuries within the meaning of applicable legislation in 
the absence of superimposed disease or injury, which there is 
none in this particular instance.  38 C.F.R. § 3.303(c) 
(2004).  See also Johnson v. Principi, 3 Vet. App. 448, 450 
(1992).  See, too, Monroe v. Brown, 4 Vet. App. 513, 514-515 
(1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 (July 18, 
1990); VAOPGCPREC 11-1999 (Sept. 2, 1999).  

There are also, however, two VA medical opinions that were 
obtained after reviews of the claims file and mental status 
evaluations.  One examiner determined the veteran did not 
have PTSD whereas the other found that he did and, aside from 
this, etiologically linked it to his combat stressors.  The 
Board finds these two opinions to be of relatively equal 
probative value.  So, when considered along with the 
additional opinion of the veteran's private physician (Dr. 
Gregory), it is certainly just as likely as not the veteran 
has PTSD as a result of his combat service in Vietnam.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Thus, 
service connection for PTSD is warranted.

COPD

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) that manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (2002).  See also 
38 C.F.R. § 3.309(e).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) had provided that:

The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more at 
any time after service, except that [] respiratory 
cancers [shall become manifest] within 30 years, 
after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, 
or air service. 

However, 38 U.S.C. § 1116(f), as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 
2001) removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure (although also authorizing the Secretary of VA for a 
study on the issue of re-limiting presumptive service 
connection).  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  

But § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.  

38 U.S.C.A. § 1116(a)(1)(B) provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines, 
in regulations prescribed under this section, warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall 
take into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3). 

The Secretary has determined, on the basis of sound medical 
and scientific evidence, that a positive association does not 
exist between (A) the exposure of humans to an herbicide 
agent, and (B) respiratory disorders (other than certain 
respiratory cancers).  68 Fed. Reg. 27630 - 27641, 27638 (May 
20, 2003).  

This, however, notwithstanding, the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).



But direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).   

The SMRs are negative for signs, symptoms, complaints, 
treatment or history of pulmonary disability.  Likewise, 
there is no objective clinical evidence of this for many 
years after service, and there is virtually no clinical 
evidence of, nor any contention that the veteran has, a 
respiratory cancer specifically.

The Board realizes the veteran testified that he had 
breathing problems after military service, but did not seek 
treatment by a medical specialist because he could not afford 
it (page 14 of the transcript of the October 2000 RO 
hearing).  He also testified that he had been seen at VA 
facilities in the 1970s (page 17).  In this regard, on VA 
examination in March 1976 a chest X-ray revealed a metallic 
density in the soft tissue of the left side of the lower 
aspect of his chest; but his lung fields were clear.  And on 
objective physical examination there was no significant 
abnormality of his respiratory system.  A chest X-ray on VA 
examination in November 1977 also noted that this small 
metallic density was in the soft tissue of the back, and was 
most likely from shrapnel.  But there is no medical evidence 
that the small metallic density is embedded in the lungs or 
otherwise impairs the respiratory system.

The veteran further testified that he believed his lung 
disease is due to exposure to herbicides (Agent Orange) in 
service because he had never smoked tobacco-based products 
(page 16) and since a private physician had stated that the 
current lung disease, diagnosed as COPD, was most likely due 
to herbicide exposure in service (page 17).  



The earliest contemporary clinical evidence of pulmonary 
symptoms or diagnosis does not antedate 1999.  Dr. Gregory 
stated in August 1999 that she had treated the veteran only 
since December 1998 and that he had COPD, the most likely 
etiology of which was his exposure to Agent Orange in 
service.  

In contrast, on VA pulmonary examination in May 2004 it was 
noted that the veteran had experienced increasing shortness 
of breath for the last four to five years, which was 
particularly bothersome when the humidity was high.  After 
the examination the diagnosis was COPD.  The examiner 
reviewed the veteran's claims file and noted his herbicide 
exposure in the mid-1960s, as compared to his having 
shortness of breath only for the last four or five years 
(meaning since about 1999).  So the VA examiner indicated 
there was no relationship between the COPD and the in-service 
Agent Orange exposure.  And it was specifically noted that 
this opinion was based on several factors - these being, the 
veteran's medical history, his objective physical 
examination, and a review of his claims file.

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are.

Generally, probative weight should not be given to medical 
opinions when the veteran's records were not reviewed.  See 
Bielby v. Brown, 7 Vet. App. 260, 269 (1994) (medical opinion 
is of no evidentiary value when doctor failed to review 
veteran's record before rendering an opinion).  



Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
private physician's medical opinion because the private 
physician only indicated there was a possibility or, at best, 
a probability that herbicide exposure in service caused the 
veteran's current COPD by stating the former "most likely" 
caused the latter.  The private physician simply made a 
summary conclusion without identifying the medical basis to 
support it.  And this unfortunately fails to take in to 
account the numerous relevant medical records on file or the 
large lapse of time between the exposure in Vietnam and the 
onset of the primary symptom, which is shortness of breath.

In comparison, all of these factors were considered by the 
May 2004 VA examiner whose opinion was quite definitive that 
there was no such relationship.  And the VA physician's 
opinion was rendered only after an objective physical 
examination combined with a review of the claims file and the 
veteran's pertinent medical history.  So the VA physician's 
opinion is accorded greater probative weight.  See Black v. 
Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see, too, Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Timberlake v. Gober, 14 
Vet. App. 122, 128 (2000); Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Because of this, the preponderance of the probative evidence 
is against finding that the veteran's current lung disorder, 
including COPD, is in any way related to his military 
service, including having been first manifested during active 
service or as etiologically related to herbicide exposure in 
service.  And since the preponderance of the evidence is 
unfavorable, for the reasons stated, he is not entitled to 
application of the benefit-of-the-doubt rule.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for PTSD is granted.  

Service connection for a lung disorder, inclusive of COPD, is 
denied.  

REMAND

As already alluded to, in March 2003 the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  The duty to assist mandated 
by 38 U.S.C.A. § 5103A (West 2002) includes obtaining this 
agency's records concerning the veteran, including any 
underlying medical records used to make a decision on his 
claim.  See Voerth v. West, 13 Vet. App. 117, 121 (1999) and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See, too, 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

And as also noted in the INTRODUCTION, the veteran was 
notified by RO letter of August 24, 2002, of a rating 
decision that month that reduced the 10 percent rating for 
the service-connected scar on the posterior surface of his 
right ear at the junction of the middle and lower one-third 
to a noncompensable evaluation.  But the RO did not reduce 
the ratings for his other two compensably evaluated service-
connected shell fragment wound residuals.  The RO also denied 
his claim for a TDIU.

The veteran submitted a letter in September 2002 wherein he 
disagreed with the August 2002 rating reduction.  He also 
submitted another letter in March 2003 wherein he disagreed 
not only with the August 2002 rating reduction, citing 
38 C.F.R. § 3.343 (see also 38 C.F.R. § 3.344(a) and (c)), 
but also with the denial of a TDIU, stating that he was 
receiving SSA disability benefits.

Both the September 2002 and March 2003 letters from the 
veteran, when liberally construed, constitute timely NODs in 
response to the August 2002 rating reduction and denial of a 
TDIU.  38 U.S.C.A. § 7105 (West 2002); see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a 
writing that expresses disagreement with an RO decision).  
And where, as here, a veteran files NODs and the RO has not 
issued an SOC, the claims must be remanded to the RO for 
issuance of an SOC instead of merely referring the claims 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The veteran also must be given an opportunity to perfect an 
appeal to the Board concerning these additional claims by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).

As also already mentioned, in August 2001, the Board 
remanded the claim for service connection for peripheral 
neuropathy, claimed as nerve damage in the arms and legs 
secondary to shrapnel wounds and/or to herbicide exposure.  
The veteran subsequently was afforded a VA peripheral nerve 
examination in January 2003.  The RO has not yet, however, 
readjudicated this claim or addressed it in any Supplemental 
SOC (SSOC) in light of this and other additional evidence.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied. 

*This includes, in particular, requesting that 
the veteran submit any relevant evidence in his 
possession concerning the claims for peripheral 
neuropathy, restoration of the rating for his 
right ear, and for a TDIU.

2.  Contact the SSA and obtain all records from 
that agency concerning the veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make the 
determination, and copies of hearing transcripts, 
etc.  If the RO learns that the records sought do 
not exist or that further efforts to obtain them 
would be futile, this must be specifically 
indicated in the record.  

3.  Readjudicate the claim for service connection 
for peripheral neuropathy, claimed as nerve 
damage in the arms and legs secondary to shrapnel 
wounds and/or to herbicide exposure.  If the 
benefit sought remains denied, send the veteran 
and his representative an appropriate SSOC.  Also 
provide an appropriate period of time to respond.  

4.  Send the veteran an SOC addressing the issues 
of entitlement to restoration of a 10 percent 
rating for a scar on the posterior surface of his 
right ear and for a TDIU.  With respect to the 
claim for restoration of a 10 percent rating for 
a scar on the posterior surface of his right ear, 
as a residual of a shell fragment wound, the RO 
should cite and address the provisions of 
38 C.F.R. § 3.344(a) and (c).  The veteran and 
his representative must be advised that a timely 
Substantive Appeal, such as VA Form 9 or 
equivalent statement, must be filed in response 
to the SOC to "perfect" the appeal to the Board 
as to these additional issues.  They must also be 
advised of the time period in which to perfect 
the appeal.  And if, and only if, a timely appeal 
is perfected as to either of these additional 
issues should they be returned to the Board.  

If the veteran and his representative fail to 
file a timely Substantive Appeal concerning these 
additional issues, the RO should "close" the 
appeal as provided in 38 U.S.C.A. § 7105(d)(3) 
(West 2002); see also Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993) and Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557 (2003).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.  The veteran has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


